AO 245C         (Rev. 09/08) Amended Judgment in a Criminal Case
                Sheet 1                                                                                                               United Changes
                                                                                                                               (NOTE: Identify States with
                                                                                                                                                      District  Court(*))
                                                                                                                                                            Asterisks
                                                                                                                                         Southern District of Texas

                                             UNITED STATES DISTRICT COURT                                                                     ENTERED
                                                                                                                                             March 26, 2019
                                                              Southern District of Texas
                                                                    Holding Session in Galveston                                          David J. Bradley, Clerk

             UNITED STATES OF AMERICA                                      AMENDED JUDGMENT IN A CRIMINAL CASE
                             V.
                      JARRED W. MASSEY
                                                                                      CASE NUMBER: 3:18CR00005-001
                                                                                      USM NUMBER: 39100-479
 See Additional Aliases.

Date of Original Judgment: January 23, 2019.                                          John Garnet MacVane, AFPD
(or Date of Last Amended Judgment)                                                     Defendant's Attorney
Reason for Amendment
    Correction of Sentence on Remand (18 U.S.C. 3742(f)(1) and (2))                      Modification of Supervision Conditions (18 U.S.C. § 3563(c) or 3583(e))
    Reduction of Sentence for Changed Circumstances (Fed. R. Crim. P. 35(b))             Modification of Imposed Term of Imprisonment for Extraordinary and
                                                                                           Compelling Reasons (18 U.S.C. § 3582(c)(1))
    Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))                  Modification of Imposed Term of Imprisonment for Retroactive Amendment(s)
                                                                                           to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
    Correction for Clerical Mistake (Fed. R. Crim. P. 36)                                Direct Motion to District Court Pursuant to  28 U.S.C. § 2255 or
                                                                                            18 U.S.C. § 3559(c)(7)
THE DEFENDANT:                                                                       * Modification of Restitution Order (18 U.S.C. § 3664)
 pleaded guilty to count(s)        1, 2, and 3 on October 16, 2018.
    pleaded nolo contendere to count(s)
     which was accepted by the court.
    was found guilty on count(s)
     after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                 Nature of Offense                                                                          Offense Ended                   Count
18 U.S.C. §                     Distribution of child pornography                                                          11/28/2016                      1
2252A(a)(2)(B) and
2252A(b)(1)
18 U.S.C. §                     Receipt of child pornography                                                               07/05/2017                      2
2252A(a)(2)(B) and
2252A(b)(1)

 See Additional Counts of Conviction.
    The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 The defendant has been found not guilty on count(s)
 Count(s)                                                                       is  are dismissed on the motion of the .

     It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.




                                                                                      March 15, 2019
                                                                                      Date of Imposition of Judgment


                                                                                      ReservedForJudgeSignature
                                                                                      Signature of Judge

                                                                                      GEORGE C. HANKS, JR.
                                                                                      UNITED STATES DISTRICT JUDGE
                                                                                      Name and Title of Judge
                                                                                                                                                                       |
                                                                                      ReservedForSignDate
                                                                                      March  26, 2019
AO 245C       (Rev. 09/08) Amended Judgment in a Criminal Case
              Sheet 1A                                                       (NOTE: Identify Changes with Asterisks (*))
                                                                                                 Judgment -- Page 2 of 7
DEFENDANT: JARRED W. MASSEY
CASE NUMBER: 3:18CR00005-001

                                           ADDITIONAL COUNTS OF CONVICTION

Title & Section               Nature of Offense                         Offense Ended                   Count

18 U.S.C. §                   Possession of child pornography           08/17/2017                      3
2252A(a)(5)(B) and
2252A(b)(2)




   See Additional Counts of Conviction.
AO 245C        (Rev. 09/08) Amended Judgment in a Criminal Case
               Sheet 2 -- Imprisonment                                                                    (NOTE: Identify Changes with Asterisks (*))
                                                                                                                             Judgment -- Page 3 of 7
DEFENDANT: JARRED W. MASSEY
CASE NUMBER: 3:18CR00005-001

                                                                  IMPRISONMENT

     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of 210 months.
This term consists of TWO HUNDRED TEN (210) MONTHS as to Counts 1 and 2, and ONE HUNDRED TWENTY (120) MONTHS as to
Count 3, to run concurrently, for a total of TWO HUNDRED TEN (210) MONTHS.

   See Additional Imprisonment Terms.

 The court makes the following recommendations to the Bureau of Prisons:
    That the defendant be designated to a facility as close to Wadsworth, Texas as possible.



 The defendant is remanded to the custody of the United States Marshal.

   The defendant shall surrender to the United States Marshal for this district:
         at                          a.m.  p.m. on                           .
         as notified by the United States Marshal.

 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         before 2 p.m. on                                             .
     as notified by the United States Marshal.
         as notified by the Probation or Pretrial Services Office.



                                                                      RETURN

I have executed this judgment as follows:




     Defendant delivered on _______________________________ to ___________________________________
at ______________________________, with a certified copy of this judgment.




                                                                                                   UNITED STATES MARSHAL


                                                                           By
                                                                                               DEPUTY UNITED STATES MARSHAL
AO 245C        (Rev. 02/18) Amended Judgment in a Criminal Case
               Sheet 3 -- Supervised Release                                                                             (NOTE: Identify Changes with Asterisks (*))
                                                                                                                                            Judgment -- Page 4 of 7
DEFENDANT: JARRED W. MASSEY
CASE NUMBER: 3:18CR00005-001

                                                           SUPERVISED RELEASE
Upon release from imprisonment you will be on supervised release for a term of: 20 years.
This term consists of TWENTY (20) YEARS as to each of Counts 1, 2, and 3, to run concurrently, for a total of TWENTY (20) YEARS.
    See Additional Supervised Release Terms.

                                                      MANDATORY CONDITIONS
1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
   imprisonment and at least two periodic drug tests thereafter, as determined by the court.
           The above drug testing condition is suspended, based on the court's determination that you
               pose a low risk of future substance abuse. (check if applicable)
4.  You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A
         or any other statute authorizing a sentence of restitution. (check if applicable)
5.  You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.  You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you reside, work,
         are a student, or were convicted of a qualifying offense. (check if applicable)
7.  You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.

                                        STANDARD CONDITIONS OF SUPERVISION
    See Special Conditions of Supervision.
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.
1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer
     about how and when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment, you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
     becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been convicted of
      a felony, you must not knowingly communicate or interact with that person without first getting the permission of the probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
     designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
     require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
     person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.
AO 245C       (Rev. 09/08) Amended Judgment in a Criminal Case
              Sheet 3C -- Supervised Release                                                                  (NOTE: Identify Changes with Asterisks (*))
                                                                                                                                 Judgment -- Page 5 of 7
DEFENDANT: JARRED W. MASSEY
CASE NUMBER: 3:18CR00005-001

                                           SPECIAL CONDITIONS OF SUPERVISION

You shall participate in a mental health treatment program and/or sex offender treatment program provided by a Registered Sex Offender
Treatment Provider, as approved by the United States Probation Officer, which may include but not be limited to group and/or individual
counseling sessions, Abel Screen, polygraph testing and/or psycho-physiological testing to assist in treatment and case monitoring administered
by the sex offender contractor or their designee. Further, you shall participate as instructed and shall abide by all policies and procedures of the
sex offender program, until such time, as you are released from the program as approved by the United States Probation Officer. You will
incur costs associated with such sex offender treatment program and testing, based on ability to pay as determined by the United States
Probation Officer. You shall waive your right of confidentiality in any records for mental health treatment imposed, as a consequence of this
judgment to allow the supervising United States Probation Officer to review your course of treatment and progress with the treatment provider.
The Court authorizes the release of the presentence report and available mental health evaluations to the mental health provider, as approved by
the probation officer.

You must not possess and/or use computers or other electronic communications or data storage devices or media, without the prior approval of
the probation officer. If approved, you shall consent to the ongoing monitoring of all devices. To ensure compliance with the computer
monitoring, you must allow the probation officer to conduct initial and periodic unannounced searches of any computers (as defined in 18
U.S.C. § 1030(e)(1)) subject to computer monitoring. These searches shall be conducted for the purposes of determining whether the computer
contains any prohibited data prior to installation of the monitoring software; to determine whether the monitoring software if functioning
effectively after its installation; and to determine whether there have been attempts to circumvent the monitoring software after its installation.


You must warn any other people who use these computers that the computers may be subject to searches pursuant to this condition. You agree
to pay the cost of the hardware and/or software monitoring system, including any ongoing monthly service costs, in accordance with your
ability to pay, as determined by the probation officer.




   See Additional Special Conditions of Supervision.
 AO 245C        (Rev. 09/08) Amended Judgment in a Criminal Case
                Sheet 5 -- Criminal Monetary Penalties                                                         (NOTE: Identify Changes with Asterisks (*))
                                                                                                                                  Judgment -- Page 6 of 7
 DEFENDANT: JARRED W. MASSEY
 CASE NUMBER: 3:18CR00005-001


                                                  CRIMINAL MONETARY PENALTIES

      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.
                                     Assessment                         Fine                               Restitution

 TOTALS                                        $300.00                                                            $4,000.00

 A $100 special assessment is ordered as to each of Counts 1, 2, and 3, for a total of $300.


     See Additional Terms for Criminal Monetary Penalties.

* The determination of restitution is deferred until                              . An Amended Judgment in a Criminal Case (AO 245C)
      will be entered after such determination.

* The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal payees must be paid
      before the United States is paid.

 Name of Payee                                                            Total Loss*          Restitution Ordered             Priority or Percentage
 Jane (Cinder Block Blue Series)                                                                       $1,000.00
 Jenny (Jenny Series)                                                                                    1,000.00
 Pia (Sweet Sugar Series)                                                                                1,000.00
 Tara (Tara Series)                                                                                      1,000.00


     See Additional Restitution Payees.

 TOTALS                                                                        $0.00                  $4,000.00

  Restitution amount ordered pursuant to plea agreement $

* The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

  The court determined that the defendant does not have the ability to pay interest and it is ordered that:
      the interest requirement is waived for the  fine  restitution.
      the interest requirement for the  fine  restitution is modified as follows:

  Based on the Government's motion, the Court finds that reasonable efforts to collect the special assessment are not likely to be effective.
      Therefore, the assessment is hereby remitted.

 * Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
AO 245C         (Rev. 09/08) Amended Judgment in a Criminal Case
                Sheet 6 -- Schedule of Payments                                                                  (NOTE: Identify Changes with Asterisks (*))
                                                                                                                                    Judgment -- Page 7 of 7
DEFENDANT: JARRED W. MASSEY
CASE NUMBER: 3:18CR00005-001

                                                         SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
A  Lump sum payment of $300.00                 due immediately, balance due
        not later than                                     , or
        in accordance with  C,  D,  E, or  F below; or
B  Payment to begin immediately (may be combined with  C,  D, or  F below); or
C  Payment in equal              installments of                   over a period of                                 , to commence            days
          after the date of this judgment; or
D     Payment in equal                   installments of                       over a period of                     , to commence            days
          after release from imprisonment to a term of supervision; or
E     Payment during the term of supervised release will commence within                  days after release from imprisonment. The court
          will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
F   * Special instructions regarding the payment of criminal monetary penalties:
            Payable to: Clerk, U.S. District Court
                        P.O. Box 2300
                        Galveston, TX 77553-2300

                          Balance due in payments of the greater of $25 per quarter or 50% of any wages earned while in prison in accordance with
                          the Bureau of Prisons' Inmate Financial Responsibility Program. Any balance remaining after release from imprisonment
                          shall be paid in equal monthly installments of $100 to commence 60 days after the release to a term of supervision.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.


 Joint and Several
Case Number
Defendant and Co-Defendant Names                                                   Joint and Several                Corresponding Payee,
(including defendant number)                                   Total Amount            Amount                        if appropriate




    See Additional Defendants and Co-Defendants Held Joint and Several.

 The defendant shall pay the cost of prosecution.

 The defendant shall pay the following court cost(s):

 The defendant shall forfeit the defendant's interest in the following property to the United States:
     As set forth in the order of forfeiture executed by this Court on January 23, 2019.

    See Additional Forfeited Property.




Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
